Citation Nr: 1701346	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  15-05 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a special home adaptation grant.

2.  Entitlement to a higher rate of special monthly compensation (SMC), to include the R1 rate.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1975.

The special home adaption grant matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Salt Lake City, Utah, U.S. Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before a Veterans Law Judge (VLJ) in September 2015 on the home adaption grant matter.  A transcript of the hearing is associated with the claims file.  In September 2016, the Board sent the Veteran a letter informing him that the VLJ who had conducted the hearing was unavailable to participate in the decision; and offering him another hearing with the VLJ who would now be deciding his appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. §§ 20.707, 20.717 (2016).  The Veteran did not respond to the letter; thus, the Board will assume that the Veteran does not want another hearing and proceed with his appeal.  38 U.S.C.A. § 7107; 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2016).

In October 2015, the Board remanded the home adaption grant appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition.

In a March 2016 rating decision, the RO granted the Veteran's SMC claim.  The Veteran filed a Notice of Disagreement (NOD) in August 2016, contending that he should be awarded SMC at the R1 rate.  See 38 U.S.C.A. § 1114(r)(1) (West 2014).  In a rating decision issued later that month, the RO granted SMC at the R1 rate.  The RO informed that Veteran that this was deemed to have resolved his appeal with regard to that issue.  It appears that the Veteran limited his appeal with regard to SMC to compensation at the R1 rate and the RO decision satisfied the appeal.

The RO in Salt Lake City, Utah, currently has jurisdiction over the appeals.

Following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the March 2016 Supplemental Statement of the Case (SSOC), additional pertinent medical evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in a statement dated in April 2016.  38 C.F.R. §§ 20.800, 20.1304 (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a higher rate of SMC, to include the R1 rate, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

As entitlement to specially adapted housing has been granted, the Veteran is not entitled to a special home adaptation grant.


CONCLUSION OF LAW

The criteria for entitlement to a special home adaptation grant have not been met.  38 U.S.C.A. § 2101 (West 2014); 38 C.F.R. § 3.809a (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board has considered whether the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016), is applicable to this claim.  Because there is no legal entitlement to the benefit sought in this appeal, the VCAA is inapplicable.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004); 38 C.F.R. § 3.159(d).

II.  Analysis

A certificate of eligibility for assistance in acquiring special home adaptations, or a home adaptation grant, may be provided under 38 U.S.C.A. § 2101(b) where a veteran is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a).  The veteran must be entitled to compensation for permanent and total disability that:  (1) is due to blindness in both eyes with 5/200 visual acuity or less; or, (2) includes the anatomical loss or loss of use of both hands.  38 U.S.C.A. § 2101; 38 C.F.R. § 3.809A. 

Here, a March 2016 RO decision granted the Veteran's claim for entitlement to specially adapted housing. 

In light of the RO's March 2016 grant of the Veteran's claim for entitlement to specially adapted housing, the claim for a special home adaptation grant under 38 U.S.C.A. § 2101(b) is rendered moot, as the latter benefit is available only if a veteran is not entitled to the more substantial benefit of specially adapted housing under 38 U.S.C.A. § 2101(a).  Thus, entitlement to a special home adaption grant must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994); 38 C.F.R. § 3.809A(a).


ORDER

Entitlement to a special home adaptation grant is denied.




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


